Case 2:15-cr-00368-DN Document 27-1 Filed 03/09/20 Page 1 of 2
                      Case 2:15-cr-00368-DN Document 27-1 Filed 03/09/20 Page 2 of 2

TRUUNCS 21512081 - LOMKEY, MILLARD                 j   JR - Unit: BIG-5-A


FROM: 21512081
TO:
SUBJECT:
DATE: 01/18/2020 12:50:03 PM

January 19,2020

.To: Mr. R. Marques, Warden

From: Millard J. Lonkey, #21512-081

RE: Commutation of Sentence under the First Step Act and revised Second Chance Act

Dear Warden Marques,

   I am writing to you for a commutation of my sentence as required as part of the Administration Process under the
revolutionary First Step Act and revised Second chance Act, Passed into law December 21, 2018 and codified by the Bureau of
Prisons on July 12, 2019 for those with medical issues and over 66 years of age.
   I am a retired, disabled Vietnam Veteran, was decorated for service in the Persian Gulf with over 25 years of service in the
United States Air Force and the United States Navy.
    My wife lives in the Philippines and we have a residence and vehicle there, and I was active in my local VFW Post 2485;
Angeles City, Philippines.
   I have a steady income of U.S. military retirement pay and New York State Department of Correctional Services retirement
pay, plus Social Security benefits upon my release. My temporary release address will be 148 South County Road #48,
Montezuma Creek, Utah 84534.
   I have serious medical issues that are not being addressed by the Bureau of Prisons and especially not at this level 2 facility
here at Big Spring, Texas which qualify me for Compassionate Release under the FSA.It is my intention to obtain advanced
medical treatment through the Veter.ans Affairs Department to resolve my back and left eye vision impairment issues.
   Under the current new computations of the FSA/ 2nd Chance Act, my sentence now reads as follows:

                     168 months sentence
                    - 25.2 months@ 54 days off per year under the FSA (Barber v. Thomas, SCOTUS-BOP Guide)
                      142.8 months, minus 57 .12 max sentence of 66% for elderly offenders over 60 yrs old
                      leaves 85.68 months. Minus 18 months for 10 days Good Time Credit for every 30 days
                      of programming and a bonus of 5 days per month for 2 consecutive positive Unit Team
                      assessments equals 67.68 months minus 12 months of halfway house or home confinement
                      under USA v. Turnquist (SCOTUS). Minus 10% or 6 months whichever is less for supervised
                      release, means my new sentence is 4 years 11 months 8 days.

  I have served a total of 4 years anc;l one month of my sentence, making me eligible for release in less than 10 months.
Would you be so kind as to take this under advisement and adjust my sentence accordingly.

Yours Truly,

Millard J. Lonkey
